                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 MICHAEL FROIO and MIKHAIL                           Case No.: 1:18-CV-12005
 SURMAN, on behalf of themselves and all
 others similarly situated,

                         Plaintiffs,

        v.

 OCEAN SPRAY CRANBERRIES, INC.; and
 DOES 1 through 20,

                         Defendant.


    DECLARATION OF L. TIMOTHY FISHER IN SUPPORT OF PLAINTIFFS’
  UNOPPOSED MOTION TO PERMIT L. TIMOTHY FISHER TO APPEAR AT THE
       JANUARY 14, 2019 SCHEDLING CONFERENCE BY TELEPHONE

       I, L. Timothy Fisher, hereby declare as follows in support of Plaintiffs’ Unopposed Motion

to Permit L. Timothy Fisher to Appear at the January 14, 2019 Scheduling Conference by

Telephone.

       1.      I am an attorney at law licensed to practice in the State of California. I have filed a

request to appear as counsel pro hac vice in this action. I am a partner at Bursor & Fisher, P.A.,

counsel for Plaintiff Michael Froio and Mikhail Surman. I am lead trial counsel for Plaintiffs.

       2.      On December 21, 2018, the Court issued the Notice of Scheduling Conference (Dkt.

No. 18) setting a scheduling conference on Monday, January 14, 2019 at 3:10 p.m.

       3.      As lead trial counsel, I understand that it is my obligation to appear at the January 14

scheduling conference.

       4.      I live and practice in California. I would like to avoid the time and expense of a

cross-country flight from California to Boston to appear at the scheduling conference.



                                                 1
       5.       I also have an opposition to a motion to dismiss due on January 15, 2019 in another

case. It would be a significant burden to attend the scheduling conference in person in Boston and

then have to finalize and file a brief in California the following day.

       6.       I met and conferred with Defendant’s counsel by email on January 4, 2019 and asked

if they would oppose my request to appear by telephone at the scheduling conference. Defendant’s

counsel indicated that they do not oppose my request.

       7.       I have reviewed the Court’s Standing Order Re: Appearance of Counsel by

Telephone. If the Court permits me to appear by telephone, I will participate from my office in

Walnut Creek, California and use a landline telephone. I will also identify myself by name each

time I speak.

       I declare under the penalty of perjury under the laws of the United States that the foregoing

is true and correct and that this declaration was executed in Walnut Creek, California, this 4th day

of January 2019.

Dated: January 4, 2019                         /s/ L. Timothy Fisher
                                               L. Timothy Fisher




                                 CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document was delivered to
the registered participants as identified on the Notice of Electronic Filing (NEF) and that paper
copies will be sent to those indicated as non-registered participants on the above date.


                                                      /s/ David S. Godkin
                                                      David S. Godkin




                                                  2
